Citation Nr: 1432894	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-36 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises at the Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the calculated amount of $13,220.80, to include whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to May 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) at the Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In March 2011, a Central Office Board hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is in the record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has not challenged the amount of the debt, which has been calculated in the amount of $13,220.80.
 
2.  The Veteran's failure to report his incarceration created the debt.
 
3.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment.
 
4.  The Veteran was solely at fault in the creation of the overpayment of VA compensation benefits due to his acceptance of VA benefits exceeding the 10 percent rate when he had been incarcerated for a felony.
 
5.  A recovery of the overpaid VA compensation benefits would not result in an undue hardship of the Veteran.
 
6.  The recovery of the overpayment did not tend to defeat the purpose for which the benefits were intended when taking into account Congress' specific instruction to reduce VA benefits to the 10 percent level when a veteran is incarcerated for a felony lasting greater than 60 days.
 
7.  A failure by the Veteran to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he knew he had no entitlement.
 
8.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of $13,220.80 was properly created, and the criteria for waiver of recovery of the overpayment have not been met. 38 U.S.C.A. §§ 5107, 5112, 5302, 5313 (West 2002) 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.665 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  

The Veteran has appealed the denial of waiver of recovery of overpayment of VA compensation benefits in the amount of $13,222.80.  During testimony at his hearing before the undersigned, he stated his initial incarceration was not warranted, in that his initial plea agreement was to have been for house arrest under the provisions of an intermediate punishment program (IPP) of the commonwealth of Pennsylvania.  He argues that as his second incarceration, which resulted in the overpayment on appeal, was not legal, the second incarceration was similarly not appropriate.  As such, he should not have been incarcerated and his VA benefits should not have been reduced.  During his hearing, he also argued that the repayment schedule that resulted from the overpayment had caused him a great hardship in that he had been fighting his incarcerations for eight years with the commonwealth of Pennsylvania and that the overpayment was not his fault.  As such, the Veteran argues that to require repayment of the debt would be unfair and cause undue hardship, and thus a waiver should be granted.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In this regard, the Board notes that the Veteran has not challenged the amount of the debt, which has been calculated in the amount of $13,200.80, but, rather, has alleged that his incarceration was illegal and thus, the debt was not properly created.  In the July 2008 decision and August 2010 statement of the case (SOC), the COWC provided the Veteran with notice of the provisions of 38 C.F.R. § 3.665 and 38 U.S.C.A. § 5313, respectively, and determined that the debt was properly created based on the Veteran's failure to report his incarceration.  Therefore, the Board finds that the Veteran is not prejudiced by the Board considering the limited question of whether the debt is validly created based on his assertions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including disability compensation.  See 38 C.F.R. § 1.956(a). 

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b).  VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).  

After it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965.  

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965. 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In a June 2003 letter, the Inmate Records Coordinator of the Adams County Prison indicated that the Veteran had been incarcerated at that facility from October 24, 2002 until his release on May 20, 2003.  

In January 2006, a VA match with the Social Security Administration (SSA) disclosed that the Veteran had been admitted to the Camp Hill State Correctional Institution on October 27, 2005.  A September 2006 VA and SSA computer match indicated that the Veteran had been released from confinement on May 22, 2006.  

In a July 2007 letter, the RO informed the Veteran that VA had obtained evidence that he had been incarcerated following conviction of a felony.  He was notified that a reduction of his benefits was required by 38 C.F.R. § 3.665 following the 61st day of his incarceration to the lesser of either the amount payable for a disability rated as 10 percent, if the combined disability rating was 20 percent or more; or, an amount equal to one-half of the 10 percent rate, if the combined rating was 10 percent.  Thus, the law required his compensation to be reduced to $108.00 from November 28, 2005, and to $112.00 from December 1, 2005, until restored to full benefits as of May 22, 2006.  He had 60 days to submit additional evidence. 

As a result in August 2008, the Veteran submitted a notice of disagreement with the overpayment and requested for waiver of overpayment, essentially arguing that the incarcerations were not in conformity with the law.  

In July 2008 the Committee on Waivers and Compromises denied the Veteran's request for waiver of the indebtedness of $13,220.80, the benefits that he should have been paid from the 61st day of his imprisonment, which began in September 2007.  

At the time of the incarceration period on appeal, from October 2005 to May 2006, the Veteran had a combined rating of 80 percent disabled because he was service connected for residuals of pulmonary emboli of the left lower lobe, rated 60 percent disabling, and deep vein thrombosis with post-phlebitic syndrome of the right leg, rated 40 percent disabling.  The Veteran had been found entitled to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  

Congress has provided that a veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony is not to be paid compensation or dependency and indemnity compensation in excess of 10 percent (the rate of compensation payable under 38 U.S.C.A. § 1114(a)) beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

 As to the validity of the creation of the indebtedness, in correspondence and testimony before the undersigned, the Veteran has asserted that he should not be responsible for this debt because the incarceration in question was invalid and should never have taken place.  While he has submitted petitions for habeas corpus and testified that he has filed a civil suit regarding his incarcerations, to date, the convictions have not been overturned on appeal.  Nor has notification of expungement of the record been received.  The Board does not have jurisdiction over any aspect of the criminal charges.  The record shows that the Veteran was incarcerated for the period in question.  Should the conviction be overturned on appeal, any compensation withheld as a result of incarceration for such conviction would be restored to the beneficiary.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  Accordingly, the Board concludes and finds that the creation of the debt is valid.  Moreover, as indicated previously, the Veteran has not challenged the amount of the debt, which has been calculated in the amount of $13,200.80.

 Since the overpayment has been deemed valid and correctly calculated, the Board must determine whether waiver is precluded by fraud, misrepresentation, or bad faith in the creation of the overpayment.  In this case, the Board finds no evidence of these preclusions.  The Veteran was imprisoned and, so, while he should have informed VA of his status, the Board finds that his failure to do so was not an act of fraud, misrepresentation, or bad faith.   

The remaining question before the Board then is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 554 (1994).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  In this case, the Board finds that the Veteran was solely at fault in the creation of the overpayment.   

The record shows that in July 2011, following his release from incarceration in May 2003, the Veteran was notified of a resumption of his full monthly entitlement.  Attached to that notice was VA Form 21-8764 which notified him that he must report incarcerated status to VA.  Specifically, such form advised him that benefits will be reduced upon incarceration in a Federal, State or local penal institution in excess of 60 days for conviction of a felony and he must notify VA immediately if there is a change in any condition affecting his right to continued payments.  The form further notified him that failure to notify VA of these changes immediately may result in a debt that he would have to repay.  

The Veteran did not send appropriate notice to VA upon his incarceration in October 2005; thus, VA continued to pay full benefits.  The Veteran was ultimately responsible for informing VA of his incarcerated status and failed to ensure that VA was so informed.  Rather, he continued to accept benefits to which he knew or should have known that he was not entitled.  The question of fault is a different question than that of fraud or bad faith.  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  As the Veteran may be charged with knowledge of an agency regulation whether or not he had actual notice, in this case, as he was prohibited from receiving full payments while he was incarcerated, he is at fault in the creation of the debt.  

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that VA acted promptly once it became aware of the overpayment and was not at fault for the creation of the debt.  Thus, there is no fault on the part of VA which may outweigh the fault on the part of the Veteran in the creation of the debt.  In fact, there was no fault on the part of VA.  

The next question for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  He argues that repayment of the debt would cause severe financial hardship to his family since VA disability compensation is his primary source of income.  

In VA Form 5655, Financial Status Report, of June 2008 the Veteran reported that he had no income other than his VA compensation of $2500.00.  He listed expenses of $1525.00.  At that time, he indicated that he would be able to pay $400.00 per month toward his debt.  

In a March 2014 VA Form 5655, Financial Status Report, the Veteran reported a total income that consisted of his VA compensation of $2,858.00, minus the $600.00 per month that VA was taking for reduction of his overpayment.  He indicated total expenses of $2,638.00 per month.  He stated that he would be able to pay $300.00 per month toward his VA debt.  (It is noted that the Veteran's total VA debt includes amounts originally valued at $4,665.42 and $32,890.80 that are not part of this current appeal.)  It is noted by the Board that, while the Veteran did indicate that his VA compensation was his sole income, there are indications in the claims file that he is also in receipt of SSA benefits.  As such, it is found that the Veteran has not provided sufficient financial information to obtain a fair and balanced view of his financial status.  Absent full and complete financial information, the Board concludes that while recovery of the overpayment will cause some hardship, this hardship will not be "undue."  

The Board must also consider whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  In this case, the recovery of the overpayment did not tend to defeat the purpose for which the benefits were intended when taking into account Congress' specific instruction to reduce VA benefits to the 10 percent level when a Veteran is incarcerated for a felony lasting greater than 60 days.  

The Board also finds that failure to make restitution would unfairly enrich the Veteran because he received monetary benefits to which he was not entitled.  VA continued to make disability compensation payments at the full-time rate after the Veteran was incarcerated.  The additional full payments were not warranted starting 61 days after incarceration.  While the Veteran has argued that he is innocent of the charge for which he was convicted and incarcerated, the fact remains that it was his responsibility to contact VA about his incarcerated status.  The law and regulation providing for reduction of disability compensation benefits in this case does not provide for, or even allow, a reweighing of the evidence relative to the guilt or innocence of the crime for which he was convicted and incarcerated.  Under such circumstances, to allow the Veteran to retain the overpaid compensation would constitute unjust enrichment.  

Finally, the Board must consider whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay disability benefits at a non-reduced rate.  

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The Veteran has been found to be at sole fault in the creation of the debt, and the retention of the overpayment would therefore unfairly enrich the Veteran.  Moreover, repayment of the debt would not deprive the Veteran or his family of the ability to provide for basic necessities of life, and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Furthermore, he did not relinquish a valuable right or incur a legal obligation in reliance on VA continuing to pay disability benefits at a non-reduced rate.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA compensation benefits is not warranted.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The Veteran's debt of $13,220.80, incurred as a result of an overpayment of VA compensation benefits during his incarceration, is valid, and a waiver of recovery of an overpayment in such amount is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


